DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        Response to Amendment
This Office Action is in response to applicant's communication filed 25 August, 2020. Claims 8, 10, 11, 15, 17 and 18 have been amended. Claims 1-7 has been currently canceled. No claim has been newly added. As a result, claims 8-27 are now pending in this application.
Response to Arguments
Applicant’s arguments, see remark, filed 25 August, 2020, with respect to the rejections of claim 24 under the prior art rejections have been fully considered and are not persuasive. The applicant’s remark to the claims were considered with the results that follow.

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. SeeMPEP2111 [R-1].
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the 

a)	At page 15, Applicant respectfully asserts that Ohba does not teach or suggest the limitations of claim 24 "displaying, in a graphical user interface (GUI), two or more levels of a multi-level data structure as a radial map”.

In response, examiner respectfully disagrees. Ohba’s invention involves display region receives input data from user which associated images. With respect to the limitation “displaying, in a graphical user interface (GUI), two or more levels of a multi-level data structure as a radial map”, Ohba teaches in paragraphs [0060] which teaches the upper-limit viewpoint shifting speed distribution is prepared as a map associated with the position of the image plane, and is used as additional data of the hierarchical image data and such a map is prepared for each level of the hierarchical data. Examiner correlates each level of the hierarchical data structure prepare a map with associated with the position of the image plane that corresponding to ‘a radial map’, wherein Fig. 3 further presents the image data that has a hierarchical structure comprised of a 0th hierarchical level 30, 1st hierarchical level 32, 2nd hierarchical level 34, and 3rd hierarchical level 36 in a depth (Z axis) direction which corresponding to multiple level of a hierarchical data structure displayed as a radial map. 
Therefore, Ohba’s invention teaches displaying, in a graphical user interface (GUI), two or more levels of a multi-level data structure as a radial map.


In response, examiner respectfully disagrees. With respect to the limitation ‘dynamically displaying, in response to a user hovering over a node of the plurality of nodes, node information for the node within a box’ Ohba teaches in paragraph [0069] which presents the input value of the user's input operation for the input device 20, such as the tilting direction, tilting angle, and so forth, of the analog stick 27a, is directly converted into the velocity vector of the viewpoint at this time point, it can be conceived that the viewpoint would be shifted with an excessively high responsivity. Examiner correlates user's input operation for viewpoint shifting by tilting direction, tilting angle as user’s response to order to display image as the displayed node information.
Ohba further teaches in paragraph [0056], in the image data in which icons each representing a corresponding one of various kinds of functions provided by an electrical appliance are arranged, each icon area may be set to a link area, and each link area may be linked to image data of an explanatory note which explains the corresponding function represented by the icon.  When the user moves the display area such that it approaches an icon when displaying such an image on which such icons are arranged, such an arrangement is configured to display an explanatory note for describing the function represented by the icon. Examiner correlates each icon associated with the link 

Therefore, Ohba’s invention teaches dynamically displaying, in response to a user hovering over a node of the plurality of nodes, node information for the node within a box.

c)	However, with respect to the rejections of claims 8 and 15 filed on 25 August, 2020 under the prior art rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended limitations. This rejection is made using in view of Brown et al. (hereinafter as "Brown") in view of U.S Patent Application Publication US 2012/0281500 A1 issued to Edo Hoekstra et al. (hereinafter as “Hoekstra”).
Hoekstra invention relates to formatting multidimensional data with respect to dimensions of a multidimensional coordinate system in response to receipt of rotational motion signals and linear motion signals from manipulation of an input device. The rotational motions include clockwise and counter-clockwise motions, and linear motions including orthogonal motions. A computing system renders a series of views of formatted data to a display device.

                            Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 10, 12, 15, 17, 19, 21-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2017/0102844 issued to Brown et al. (hereinafter as "Brown") in view of U.S Patent Application Publication US 2012/0281500 A1 issued to Edo et al. (hereinafter as “Hoekstra”).

With respect to claim 8, Brown teaches a computer system for dynamically displaying a data structure within a graphical user interface (GUI) (see Para [0030], a given node displayed in the GUI may correspond to a discrete content item), the computer system comprising: 
a memory (see Fig. 10, memory 1004); and 
a processor communicatively coupled to the memory (see Para [0182],storage 1008 of the device stores logic that may be loaded into memory 1004 for execution by processor 1002), wherein the processor is configured to perform a method comprising:  
displaying, in a GUI, at least two levels of a hierarchical data structure according to an initial setting information (see Para [0047], ‘a first cluster or level of nodes 112 (i.e. at least two levels of a hierarchical data structure) is arrayed in relative proximity to home area, wherein ‘display of tracks depend on a preference set by the user (i.e. initial setting information)’), each of the at least two levels containing one or more nodes, wherein the initial setting information defines an initial shape for displaying the data structure (see Para [0067], ‘preferences set (i.e. initial setting information)’ by the user may control how nodes are presented (i.e. displaying the data structure),and may be able to select display characteristics of different nodes (e.g., color, shape, size), or how to determine which display characteristics to apply (i.e. defines an initial shape)), 
parsing the received user input to identify a position portion, a motion portion, and a magnitude portion (see Para [0079]-[0080], various other facets of a user's interaction with his device or display 102 may serve as input to the GUI, beyond location (e.g., x-v coordinates) and direction of movement. Such facets may include speed of movement, the amount of pressure applied by the user's finger, finger rolling and/or others, wherein finger rolling may involve rolling a fingertip at a current location, which may allow finer movement, perhaps to help disambiguate multiple nodes. Similarly, display of the GUI may rotate (e.g., to be landscape-oriented vice portrait-oriented) if the user takes some action (e.g., rotates the device or screen, expresses a preference for such a view);
adjusting the setting information based on the position portion, the motion portion, and the magnitude portion (see Para [0100], nodes relatively distant from point 350 may shrink and/or move together. Through preference settings, a user may be able to turn this effect on or off, initiate it manually (e.g., with an action spot, by touching another finger to the screen), alter how the magnification zone operates (e.g., size, shape, amount of magnification)), wherein the adjusted setting information defines a new shape for displaying the data structure (see Para [0110], when a new current node is selected, it may shrink to a very small size (compared to its size before it was selected) so that the next cluster of nodes can be presented proximate to the position of the user's finger, and Para [0138], the GUI presented and manipulated via touch-screen display 402 includes start area 410, which may be ‘some other shape (i.e. new shape)’, and Para [0120] teaches magnification is applied, to ensure the magnified nodes are displayed on-screen (e.g., instead of being moved outside of the displayable area of the screen), some or all nodes (or the entire GUI) may rotate, reshape or otherwise be adjusted)),
Reply to Office Action of April 5, 2019
However, Brown does not explicitly teach “the initial shape displayed as a radial map defining a plane; receiving user input to tilt the data structure about an axis of the data structure, wherein the axis of the data structure lies on the plane; wherein the new shape is tilted relative to the initial shape, and wherein the new shape includes:  a first 
However, Hoekstra teaches “the initial shape displayed as a radial map defining a plane (see Para [0033], the data 301 is at least three-dimensional and capable of being sliced in planes); 
receiving user input to tilt the data structure about an axis of the data structure, wherein the axis of the data structure lies on the plane (see Para [0033], the input device 330 may be manipulated to pan or zoom the window 303 of the data 301 for a slice x.sub.b.  User input via the device 330 may cause formatting of data for viewing (e.g., rendering to a display) according to a response 312-1 or a response 312-2.  For example, the response 312-1 translates movement along a radial line of the device 330 from 90 degrees to 270 degrees (or alternatively tilt toward such angles) to speed in the data 301 along the z-axis of the Cartesian coordinate system of the data 301.  For the response 312-2, it translates movement along a radial line of the device 330 from 0 degrees to 180 degrees (or alternatively tilt toward such angles) to speed in the data 301 along the y-axis of the Cartesian coordinate system of the data 301); 
wherein the new shape is tilted relative to the initial shape (see Para [0033], the input device 330 may be manipulated to pan or zoom the window 303 of the data 301 for a slice x.sub.b.  User input via the device 330 may cause formatting of data for viewing (e.g., rendering to a display) according to a response 312-1 or a response 312-2.  For example, the response 312-1 translates movement along a radial line of the device 330 from 90 degrees to 270 degrees (or alternatively tilt toward such angles) to speed in the data 301 along the z-axis of the Cartesian coordinate system of the data 301.  For the response 312-2, it translates movement along a radial line of the device 330 from 0 degrees to 180 degrees (or alternatively tilt toward such angles) to speed in the data 301 along the y-axis of the Cartesian coordinate system of the data 301), wherein the axis of the data structure lies on the plane (see Para [0033], the data 301 is at least three-dimensional and capable of being sliced in planes);
wherein the new shape includes: Page 2 of 16Appl. No. 15/654,143 Reply to Office Action of May 29, 2020a first set of nodes of the data structure on a first side of the axis (see Para [0033], the response 312-1 translates movement along a radial line of the device 330 from 90 degrees to 270 degrees (or alternatively tilt toward such angles) to speed in the data 301 along the z-axis of the Cartesian coordinate system of the data 301, and Para [0034] teaches user input via the device 330 may cause formatting of data for viewing (e.g., rendering to a display) according to a response 314, which translates rotational movement about a rotational axis of the device 330), wherein a size of the first set of nodes in the new shape is larger than its size in the initial shape (see Para [0036], an input device may provide for direction of panning and zooming and speed. An input device may provide for section slicing (e.g., increasing or decreasing line numbers) and speed and/or the step size in which section number is increased or decreased);
for the response 312-2, it translates movement along a radial line of the device 330 from 0 degrees to 180 degrees (or alternatively tilt toward such angles) to speed in the data 301 along the y-axis of the Cartesian coordinate system of the data 301, and Para [0034] teaches user input via the device 330 may cause formatting of data for viewing (e.g., rendering to a display) according to a response 314, which translates rotational movement about a rotational axis of the device 330), and wherein a size of the second set of nodes in the new shape is smaller than its size in the initial shape (see Para [0036], an input device may provide for direction of panning and zooming and speed. An input device may provide for section slicing (e.g., increasing or decreasing line numbers) and speed and/or the step size in which section number is increased or decreased)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Brown with the teachings of Hoekstra’s manipulating time-based multidimensional data, and model data to dynamically display a data structure within a graphical user interface in order to provide improve structural interpretation tasks such as for determining the exact location of data as taught by Hoekstra.

As per claim 15, in addition to rejection of claim 1, Brown further discloses “A computer program product for dynamically displaying a data structure within a graphical user interface (GUI), the computer program product comprising: one or more computer-the data structures and code described in this detailed description are typically stored on a computer-readable storage medium).

Regarding claim 10, Brown teaches wherein both the first set of nodes and the second set of nodes remain displayed in the GUI (see Para [0106], when multiple actions are possible for a selected node, the available options may be presented via action spots, via additional nodes (i.e., a new cluster of nodes), via a screen refresh that displays a new GUI view).

Claim 17 is substantially similar to claim 10, and therefore likewise rejected.

Regarding claim 12, Brown teaches wherein each of the at two levels include at least one node that link to one or more other nodes of a different level (see Para [0118], a user glides his finger through the GUI, content encompassed by any number of nodes may be pre-fetched or cached, including nodes in the current cluster and/or clusters ‘two or more levels downstream (i.e. at least two levels of a hierarchical data structure)’ of the current node).

Regarding claim 19, Brown teaches wherein each of the at least two levels includes at least one node that links to one or more other nodes of a different level (see a user glides his finger through the GUI, content encompassed by any number of nodes may be pre-fetched or cached, including nodes in the current cluster and/or clusters ‘two or more levels downstream (i.e. at least two levels of a hierarchical data structure)’ of the current node);wherein the setting information includes text color options and data structure shape options (see Para [0100] and [0150], through preference settings, a user may be able to alter how the magnification zone operates (e.g., size, shape, amount of magnification)).
Regarding claim 21, Brown teaches adjusting the setting information includes changing a size of a first level of the at least two levels relative to a size of a second level of the at least two levels (characteristics to apply, and so on. [01071]; a default distance from a current node to nodes in the current cluster of nodes may be on the order of 14 inch or Vz inch (and/or may be adjusted as a user preference), thereby allowing a user to make a selection with very little movement).  
Regarding claim 22, Brown teaches adjusting the setting information includes changing a space between a first level of the at least two levels and a second level of the at least two levels (see Para [0014], measures may be taken to conserve space on the screen, to disambiguate nodes, to disambiguate tracks between nodes or to take other action to facilitate the user's navigation).  
Regarding claim 23, Brown teaches all of the nodes of the at least two levels are displayed in the GUI in both the initial shape and the new shape (see Para [0120], magnification is applied, to ensure the magnified nodes are displayed on-screen (e.g., instead of being moved outside of the displayable area of the screen), some or all nodes (or the entire GUI) may rotate, reshape or otherwise be adjusted)).

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2017/0102844 issued to Brown et al. (hereinafter as "Brown") in view of U.S Patent Application Publication US 2013/0100171 Al issued to Akio Ohba et al. (hereinafter as “Ohba”).

With respect to claim 24, Brown teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith (see Para [0187]), the program instructions executable by processor to cause the processor to perform a method comprising: 
displaying, in a graphical user interface (GUI), two or more levels of a multi-level data structure, wherein each of the two or more levels has a plurality of nodes (see Para [0118], a user glides his finger through the GUI, content encompassed by any number of nodes may be pre-fetched or cached, including nodes in the current cluster and/or clusters ‘two or more levels downstream (i.e. at least two levels of a hierarchical data structure)’ of the current node);
Although, Brown teaches ‘displaying, in a graphical user interface (GUI), two or more levels of a multi-level data structure, wherein each of the two or more levels has a plurality of nodes’. Brown does not explicitly teach “two or more levels of a multi-level data structure as a radial map having a plurality of display features, receiving user input to change one or more display features of the radial map; and modifying the radial map 
However, Ohba teaches “two or more levels of a multi-level data structure as a radial map having a plurality of display features (see Fig. 3 shows the image data has a hierarchical structure comprised of a 0th hierarchical level 30, 1st hierarchical level 32, 2nd hierarchical level 34, and 3rd hierarchical level 36 in a depth (Z axis) direction, and Para [0060], the upper-limit viewpoint shifting speed distribution is prepared as ‘a map (i.e. radial map)’ associated with the position of the image plane, and is used as additional data of the hierarchical image data and such a map is prepared for each level of the hierarchical data); 
receiving user input to change one or more display features of the radial map (see Para [0027], input device while viewing the image displayed on the display, the input device transmits the viewpoint shifting request signal to the information processing apparatus to automatically change the display area based upon data configured beforehand as data to determine the change of the viewpoint, which is additional data to be supplied together with the image data as the image display content, and Para  inputting a request for enlarging/reducing a display area and a request for scrolling in a vertical or horizontal direction); 
modifying the radial map to display the two or more levels of the data structure according to the one or more changed display features (see Para [0061], when the image is to be displayed, the maximum viewpoint shifting speed at which the viewpoint is shifted from a given viewpoint to a different viewpoint is adjusted, with reference to the speed map), wherein all of the plurality of nodes of the two or more levels are displayed on the modified radial map (see Para [0094], the hierarchical level of the image data to be employed is raised by one level, the image resolution is reduced as compared with the setting information and such a modification reduces the data size to be processed, which reduces the processing time coefficient R, thereby increasing the speed limit index), and 
dynamically displaying, in response to a user hovering over a node of the plurality of nodes, node information for the node within a box (see Para [0069], if the input value of the user's input operation for the input device 20, such as the tilting direction, tilting angle, and so forth, of the analog stick 27a, is directly converted into the velocity vector of the viewpoint at this time point, it can be conceived that the viewpoint would be shifted with an excessively high responsivity, and Para further teaches [0056], in the image data in which icons each representing a corresponding one of various kinds of functions provided by an electrical appliance are arranged, ‘each icon area may be set to a link area (i.e. node)’, and each link area may be linked to image data of an explanatory note which explains the corresponding function represented by the icon.  
receiving a second user input to change a shape of the box (see Para [0068], when the user operates an operating means for image enlarging/reducing or image scrolling assigned to the input device 20, the frame coordinate determination unit 105 receives a signal which indicates the operation state from the input information acquisition unit 102); and 
changing the shape of the box based on the received second user input, wherein changing the shape of the box includes unequally changing different dimensions of the box (see Para [0068], determines the frame coordinates for the next display update time point based upon the operation state thus received.  For example, when the analog stick 27a is operated, the frame coordinate determination unit 105 calculates the updated frame coordinates based upon the velocity vector that corresponds to the tilting direction and tilting angle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Brown with the teachings of
Ohba’s method for enlarging/reducing or shifting vertically and horizontally images shown on a display to dynamically display a data structure within a graphical user interface to expand a first portion of the data structure while minimizing a second portion of the data structure as taught by Ohba in order to provide an efficient image processing 
Regarding claim 25, Brown teaches the user input includes the user inputting a gesture by physically contacting a touch screen, wherein the method further comprises: parsing the user input to determine the changed display features (see Para [0079]-[0080], various other facets of a user's interaction with his device or display 102 may serve as input to the GUI, beyond location (e.g., x-v coordinates) and direction of movement. Such facets may include speed of movement, the amount of pressure applied by the user's finger, finger rolling and/or others, wherein finger rolling may involve rolling a fingertip at a current location, which may allow finer movement, perhaps to help disambiguate multiple nodes. Similarly, display of the GUI may rotate (e.g., to be landscape-oriented vice portrait-oriented) if the user takes some action (e.g., rotates the device or screen, expresses a preference for such a view).  
Regarding claim 26, Brown and Ohba teach determining a type of change to make to the radial map based on a number of contact points made by the user and a direction of motion of the gesture (see Ohba: Para [0030], tilting the analog stick 27a in any direction, the user can input a request for scrolling in the direction. The speed of scrolling may be adjusted according to the tilting angle. A function of inputting a request for moving the display area may be assigned to another operation means); 
determining an amount of change to make to the radial map based on an amount of distance traversed by the gesture (see Ohba: Para [0107], the viewpoint coordinates, which consist of the image plane coordinates and the distance from the image plane, are sampled at a predetermined sampling pitch, and a distribution of the processing time coefficients R is generated by associating the processing time coefficients R for the respective display areas that correspond to the respective viewpoint coordinate points with the respective viewpoint coordinates, thereby generating the speed map).  
Regarding claim 27, Brown teaches each respective node is connected to at least one other node on a different level of the multi-level data structure than the respective node (see Para [0118], a user glides his finger through the GUI, content encompassed by any number of nodes may be pre-fetched or cached, including nodes in the current cluster and/or clusters ‘two or more levels downstream (i.e. at least two levels of a hierarchical data structure)’ of the current node).


Claim 9, 11, 13, 14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown view of Hoekstra, and further in view of U.S Patent Application Publication 2012/0278762 issued to Mouilleseaux et al. (hereinafter as “Mouilleseaux”).

Regarding claim 9, Brown and Hoekstra combined teach claim 8 above. However, Brown and Hoekstra do not explicitly teach “determining a value for the position, the motion, and the magnitude in response to parsing the received user input , wherein the position is the position of a touch screen where a user contacts, the motion is a direction of rotational and translational movement of the user contacting the screen, and the magnitude is a distance traversing the touch screen per unit time; and adding the determined values for the position, the motion, and the magnitude to a setting information table to be saved for future use”.
receives parameters of the cursor motion while the cursor is still moving (while still performing the sweep command).  Which parameters are received depends on what type of cursor control device is used.  For example, if a mouse is used, the velocity (or a relative change in location at different times) is received.  In contrast, if a graphics tablet is used, the absolute locations of the stylus on the pad are received.  In some embodiments, the received parameters are used to calculate other parameters.  For example, different velocities of the cursor at different times can be used to calculate the acceleration of the cursor.  Likewise, different locations of the cursor at different times can be used to calculate the velocity of the cursor (i.e. different parameters are being used for calculating location, speed, acceleration interpreted as ‘determined valued’)), wherein the position is the position of a touch screen where a user contacts (see Para [0061],represents the position where a user clicked (e.g., pushed a mouse button) to cause the menu to be displayed), the motion is a direction of rotational and translational movement of the user contacting the screen (see Para [0124], placing two fingers on a touchpad and rotating them relative to each other (pivoting) or sliding them along with each other in a rotational motion can be used to scroll through (e.g., select) menu items), and the magnitude is a distance traversing the touch screen per unit time (see Para [0071], receives signals from the mouse, which include information identifying the distance the mouse has moved along an x and a y axis (of the mouse)); and
adding the determined values for the position, the motion, and the magnitude to a setting information table to be saved for future use (see Para [0083], when a user is controlling the cursor with a mouse, the system can determine where the cursor actually stops for ‘multiple sweep commands under a given set of parameters (e.g., position, velocity, etc) (i.e. determined values)’.  The system can then use that information to refine the predictions of where the cursor will stop given similar parameters in the future)”.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Brown and Hoekstra with the teachings of Mouilleseaux’s method for selecting a radial menu in a graphical user interface (GUI) to dynamically display a data structure within a graphical user interface to expand a first portion of the data structure while minimizing a second portion of the data structure as taught by Mouilleseaux in order to provide better results in retrieving results efficient by adding more flexibility to display a selections of menu items and retrieving according to the user preference.

Claim 16 is substantially similar to claim 9, and therefore likewise rejected.

Regarding claim 11, the claim is rejected by the same rationale as stated in claim 8 rejection. Mouilleseaux further teaches the received user input is to tilt the data structure about an axis of the data structure (see para [0071], receives signals from the mouse, which include information identifying the distance the mouse has moved along an x and a y axis), wherein dynamically displaying the data structure according to the new shape includes: 
cursor has swept through a submenu select item has caused a selection of submenu select item by the background and text colors of the submenu select item); and 
displaying the second set of nods in a background of the GUI (see Para [0047], the sweep gesture has caused a selection of submenu select item 142, denoted here by the inversion of the background and text colors of the submenu select item 142).

Claim 18 is substantially similar to claim 11, and therefore likewise rejected.

Regarding claim 13, the claim is rejected by the same rationale as stated in claim 8 rejection. Mouilleseaux further teaches dynamically displaying node information for a node that is included within a level of the radial map in response to the user hovering over the node (see Mouilleseaux: Para [0008], a user selection of one of the selectable items of the radial GUI objects causes an automatic activation of the item, and Para [0110] teaches allow a user to select and activate a menu item by keeping a cursor in the same place over the menu item for a preset length of time (sometimes called "hovering" or "dwelling"));
receiving a second user input to adjust a shape of the container that the node information is displayed within (see Mouilleseaux: Para [0042],a user selects an item through a first user input operation and then activates the item through a second user input operation); and
adjusting the shape of the container based on the received second user input, wherein adjusting the shape of the container includes expanding or contracting the when a cursor stops near or at the edge of the screen, the submenu will be displayed and moved at the same time and starting off small and expanding against first one, then two edges (i.e. adjusting the shape includes expanding)).

Claim 20 is substantially similar to claim 13, and therefore likewise rejected.

Regarding claim 14, the claim is rejected by the same rationale as stated in claim 13 rejection. Mouilleseaux further teaches the setting information includes text color options and data structure shape options (see Para [0047], system allows the selection of menu items 120a-120e based on simple cursor movements (e.g., gestures) caused a selection of ‘submenu select item’ which include the background and text colors of the submenu).

                                                          Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reckhow; Michael Waldman et al. discloses US 2016/0328127 A1 methods and systems for viewing embedded videos.
Boshoff; Hendrik Frans et al. discloses US 2011/0037712 A1 method for method of navigating a tree structure in a user interface.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDALIB F LODHI/Examiner, Art Unit 2162   
12/05/2020        


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162